Citation Nr: 9923091	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-46 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from August 1974 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a compensable rating for the 
veteran's service-connected chronic low back strain.  The 
veteran perfected his appeal on the issue in December 1994.  
Additional evidence was obtained and, in a February 1999 
Supplemental Statement of the Case, the RO notified the 
veteran that a 10 percent disability rating had been granted 
for his chronic low back strain, effective from July 1993.  
The veteran continued his appeal to the Board.  

In the September 1993 rating decision, the RO also granted 
service connection for a right knee disorder and assigned a 
10 percent disability rating; and denied increased ratings 
for the veteran's service-connected left ankle and right 
wrist disorders.  The veteran did not appeal these 
determinations, and the issues have not been certified for 
appellate review.  They will not be addressed in this 
decision.  

Subsequently, in a September 1995 rating decision, the RO 
denied service connection for a hiatal hernia with 
gastroesophageal reflux disease; and denied an increased 
rating for the service-connected chronic intermittent colitis 
with nervous stomach.  It does not appear that the veteran 
appealed these determinations.  Hence, they also have not 
been certified for appellate review and will not be addressed 
in this decision.  

Finally, in a January 1998 decision, the RO granted an 
apportionment of the veteran's disability benefits to his 
wife, from whom he had separated.  The veteran expressed 
disagreement with this decision in September 1998.  However, 
it does not appear that the appellate process, i.e., receipt 
of a Statement of the Case and filing of a Substantive 
Appeal, has been perfected.  Therefore, this issue is not 
ripe for consideration by the Board, and will not be 
addressed in this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has been service connected for chronic low 
back strain from September 1989, his date of separation from 
active service.

3.  In March 1996, the veteran sustained a burst fracture at 
L3 of the lumbosacral spine, in an accidental fall from a 
tree.  

4.  Upon recent examinations, the veteran's low back 
demonstrated slight limitation of motion with characteristic 
pain on motion, and no muscle spasms; there were no 
additional factors affecting limitation of motion, and, 
although some radiculopathy was noted, it was attributed to 
his post-service back injury.  


CONCLUSION OF LAW

The criteria for an increased rating for chronic low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At a fee-basis examination in July 1993, the veteran related 
that he had injured his back on several occasions in service.  
Clinical evaluation revealed that there were no paraspinal 
muscle spasms, and no point tenderness.  Range of motion of 
the lumbosacral spine was - forward flexion to 85 degrees; 
backward extension to 10 degrees; and lateral flexion to 20 
degrees, bilaterally.  Straight-leg raising was to 85 
degrees, bilaterally.  The diagnosis was mild lumbosacral 
spine dysfunction with pain.  However, the veteran exhibited 
good range of motion and there was no evidence of a nerve 
root irritation.  

A VA outpatient treatment report, dated in July 1994, 
indicates that the veteran was seen for complaints of 
recurrent low back pain.  The diagnostic impression was 
muscle strain.  

A discharge summary from the West Roxbury, Massachusetts, VA 
Medical Center (VAMC) indicates that the veteran was 
hospitalized from April 10, 1996, to April 24, 1996.  It was 
noted that he had originally been admitted to the Syracuse, 
New York, VAMC on March 31, 1996, after he had fallen 18 feet 
from a tree while cutting a limb.  Initially, he had landed 
on his feet, but then fell back onto his buttocks in a 
sitting position.  There was no loss of consciousness, but he 
experienced paresthesias in his entire right upper extremity 
from the shoulder all the way to his fingertips.  He also 
felt a moderate amount of pain at the small of his back; 
however, it was not very different from his pre-existing 
chronic low back pain.  He was able to move his lower 
extremities, and did not notice any numbness.  A CT scan 
showed a Denis type E right posterolateral burst fracture of 
the upper endplate of the L3 vertebral body, with mild 
retropulsion of a quadrilateral small fragment into the canal 
which resulted in approximately 25 percent canal stenosis on 
the right side, compression fracture of the anterior column 
of L3, and split fracture of the L3 vertebral body, right 
lamina, and spinous process.  His hospital course was 
uneventful with the exception of mild early ileus.  After 
neurosurgical consultation, bed rest with mobilization was 
recommended.  Neurologically, he had a stable recovery except 
for continued left posterior parasacral/gluteal pain.  

The veteran was transferred to the West Roxbury VAMC for 
further follow-up care and therapy.  Upon admission to that 
facility, clinical examination revealed pain in the left 
lower back over the sacroiliac joint.  There was normal 
curvature and no deformity of the lumbosacral spine.  Sensory 
and motor examinations were clinically normal.  He was able 
to perform straight-leg raising without pain or limitation.  
He participated in Physical Therapy and Occupational Therapy, 
and did well.  Upon discharge, follow-up appointments were 
recommended.  

VA outpatient progress reports, dated from June 1996, to 
February 1998, document follow-up treatment for the veteran's 
L3 burst fracture.  

At a VA examination in December 1997, the veteran related 
that he had injured his low back on several occasions in 
service.  He also told the examiner about how, in 1996, he 
had fallen out of a tree, sustained a compression fracture of 
L3, and had undergone treatment with bed rest and been 
refitted with a back brace.  At the time of the examination, 
he said he no longer wore the back brace, but felt a pain in 
the left buttock which sometimes radiated down his left leg.  
It was not precipitated by coughing or sneezing.  Clinical 
evaluation revealed that he walked with a normal gait and in 
a standing position.  There was normal curvature of the 
cervical, dorsal, and lumbar portions of the spine.  Range of 
forward flexion of the spine was to 90 degrees, with pain 
down the left buttock.  He was able to walk on his toes and 
heels.  Recent X-ray reports showed a narrowing of the L3 - 
L4 interspace, and evidence of a compression fracture at L3.  
A CT scan revealed a burst fracture of L3, with retropulsed 
fragments extending into the spinal canal, greater toward the 
right than the left.  The examiner commented that, with 
flare-ups, the veteran might have decreased range of motion; 
however, this could not be quantified further without 
examination at that time.  The diagnostic impression was 
compression fracture of L3 with suggestive radiculopathy of 
the lumbar nerves on the left side.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for chronic low back strain is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) has held that, when a veteran asserts 
that a service-connected disability has increased in 
severity, the claim for an increased rating is generally well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him, which is mandated by 
38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability;
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The rating decisions in the claims file reflect that the 
veteran's disability is, at present, evaluated under the 
provisions of DC 5295 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a.  DC 5295 pertains to 
"lumbosacral strain."  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
disability rating.  Lumbosacral strain, with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, is assigned a 20 percent 
disability rating.  To warrant a 40 percent rating, the 
lumbosacral strain must be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

DC 5292 pertains to "limitation of motion of the lumbar 
spine."  Slight limitation of motion of the lumbar spine is 
assigned a 10 percent disability rating; moderate limitation 
of motion is assigned a 20 percent disability rating; and 
severe limitation of motion warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The veteran asserts that his service-connected chronic low 
back strain warrants a 40 percent disability rating.  
However, based upon the evidence of record, the Board finds 
that an increased rating is not warranted under either DC 
5295 or 5292.  Upon fee-basis examination in July 1993, mild 
lumbosacral spine dysfunction with pain was diagnosed.  
Clinical evaluation at that time indicated that there were no 
paraspinal muscle spasms, no point tenderness, and no 
evidence of nerve root irritation.  More recently, upon VA 
examination in December 1997, clinical evaluation revealed 
normal musculature of the lumbar spine and almost full range 
of motion.  Examination did not demonstrate muscle spasms, or 
loss of lateral spine motion in a standing position, to 
warrant a higher rating under DC 5295.  

DC's 5286 and 5288 pertain to ankylosis of the lumbar spine 
and, as the veteran does not have ankylosis, a higher rating 
is not warranted under either of those codes.  With regard to 
DC 5293, which pertains to intervertebral disc syndrome, the 
Board notes that the veteran's post-service injury, which 
resulted in a burst fracture of L3 is not service-connected, 
as the veteran has conceded.  Therefore, any symptomatology 
associated with that injury, e.g., the suggestive 
radiculopathy of the lumbar nerves on the left side, found on 
VA examination in December 1997, would not be considered in 
rating the veteran's service-connected chronic low back 
strain.  See 38 C.F.R. § 4.14 (1998).  

The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  An increased 
rating is not warranted under these provisions, as no 
additional factors affecting limitation of motion were shown 
on medical examinations or in the veteran's reported history, 
to warrant assignment of a higher rating.  As noted above, 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his service-
connected chronic low back strain.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim, and an increased rating is not warranted at this 
time.  


ORDER

The claim for an increased rating for chronic low back strain 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

